      Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROBERT VANDERPLOEG,                                           )
                                                              )
                              Plaintiff,                      )
                                                              )      CIVIL ACTION
vs.                                                           )
                                                              )      Case No.
GREEN GROVE, LTD.,                                            )
                                                              )
                              Defendant.                      )

                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, GREEN GROVE, LTD., pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                 1
       Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 2 of 12




performing one or more major life activities, including but not limited to: walking and standing.

        5.     Plaintiff uses a wheelchair for mobility purposes.

        6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.     Defendant, GREEN GROVE, LTD. (hereinafter “GREEN GROVE, LTD.”), is a

Texas limited company that transacts business in the State of Texas and within this judicial

district.

        8.     Defendant, GREEN GROVE, LTD., may be properly served with process for

service via its registered agent, to wit: Wing H. Go, Registered Agent, 12827 Waybridge, Sugar

Land, TX 77478.

                                  FACTUAL ALLEGATIONS

        9.     On or about May 12, 2020, Plaintiff was a customer at “Dina’s Donuts” a

business located at 505 Maxey Road, Houston, TX             77013, referenced herein as “Dina’s

Donuts”. Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also attached

is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

        10.    Defendant, GREEN GROVE, LTD., is the owner or co-owner of the real property

and improvements that Dina’s Donuts is situated upon and that is the subject of this action,



                                                 2
      Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 3 of 12




referenced herein as the “Property.”

          11.   Plaintiff’s access to the business(es) located 505 Maxey Road, Houston, TX

77013, Harris County Property Appraiser’s account numbers 0402450000067 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant,

GREEN GROVE, LTD., is compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Property, including those set forth in this Complaint.

          12.   Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          13.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          14.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.




                                                  3
      Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 4 of 12




                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       15.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       16.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       17.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and


                                                 4
      Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 5 of 12




               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       18.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       19.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       20.     The Property is a public accommodation and service establishment.

       21.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       22.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       23.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       24.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or



                                                 5
      Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 6 of 12




accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        25.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        26.     Defendant, GREEN GROVE, LTD., has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

        27.     Defendant, GREEN GROVE, LTD., will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, GREEN GROVE, LTD., is compelled to

remove all physical barriers that exist at the Property, including those specifically set forth

herein, and make the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        28.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and



                                                 6
      Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 7 of 12




equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Las Palomas Thrift Store, the accessible parking space is missing a proper

               identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

               This violation would make it difficult for Plaintiff to locate an accessible parking

               space.

       (ii)    Near Las Palomas Thrift Store, the access aisle to the accessible parking space is

               not level due to the presence of an accessible ramp in the access aisle in violation

               of Section 502.4 of the 2010 ADAAG standards. This violation would make it

               dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

               the Property.

       (iii)   Near Las Palomas Thrift Store, the accessible curb ramp is improperly protruding

               into the access aisle of the accessible parking space in violation of Section 406.5

               of the 2010 ADAAG Standards. This violation would make it difficult and

               dangerous for Plaintiff to exit/enter their vehicle.

       (iv)    On the northern side of the Property, the Property lacks an accessible route from

               the sidewalk to the accessible entrance in violation of Section 206.2.1 of the 2010

               ADAAG standards. This violation would make it difficult for Plaintiff to access

               the units of the Property.

       (v)     Due to a policy of allowing the tenant at Las Palomas to place items for sale in the

               accessible route, there are publicly accessible exterior areas of the Property

               having accessible routes with clear widths below the minimum 36 (thirty-six) inch



                                                  7
Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 8 of 12




          requirement as required by Section 403.5.1 of the 2010 ADAAG standards. This

          violation would make it dangerous and difficult for Plaintiff to access exterior

          public features of the Property.

 (vi)     Due to a policy of allowing the tenant at Las Palomas to place items for sale in the

          accessible route, the Property lacks an accessible route connecting accessible

          facilities, accessible elements and/or accessible spaces of the Property in violation

          of Section 206.2.2 and 206.2.4 of the 2010 ADAAG standards. This violation

          would make it difficult for Plaintiff to access public features of the Property.

 (vii)    There is not a single accessible route connecting the multiple buildings on the

          Property, both of which are public accommodations, this is a violation of section

          206.2.2 of the 2010 ADAAG Standards. This violation would make it difficult for

          Plaintiff to access public features of the Property.

 (viii)   Near Trinity Dental, the accessible parking space is missing a proper

          identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation would make it difficult for Plaintiff to locate an accessible parking

          space.

 (ix)     Near Trinity Dental, due to a failure to enact a policy of proper maintenance, the

          accessible parking space is not adequately marked as the lines are faded and is

          therefore in violation of Section 502.1 of the 2010 ADAAG standards. This

          violation would make it difficult for Plaintiff to locate an accessible parking

          space.

 (x)      Near Trinity Dental, the ground surfaces of the accessible ramp have vertical rises

          in excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have



                                             8
      Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 9 of 12




                broken or unstable surfaces or otherwise fail to comply with Sections 302, 303

                and 405.4 of the 2010 ADAAG standards. This violation would make it

                dangerous and difficult for Plaintiff to access the units of the Property being

                served by this accessible ramp.

       (xi)     At the main building of the Property, at each unit, the maneuvering clearance of

                the accessible entrance is not level and therefore in violation of Section 404.2.4.4

                of the 2010 ADAAG standards. This violation would make it difficult for Plaintiff

                to access the units of the Property.

       (xii)    Near Dina Donuts, due to a failure to enact a policy of proper maintenance, the

                accessible parking spaces are faded and therefore not adequately marked in

                violation of Section 502.1 of the 2010 ADAAG standards. This violation would

                make it difficult for Plaintiff to locate an accessible parking space.

       (xiii)   Near Dina Donuts, the sign serving the accessible parking space is not at the

                proper height in that the bottom edge of the sign is below 60 inches above the

                ground surface in violation of Section 502.6 of the 2010 ADAAG standards. This

                violation would make it difficult for Plaintiff to locate an accessible parking

                space.

       (xiv)    Defendant fails to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       29.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       30.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.



                                                  9
     Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 10 of 12




       31.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       32.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       33.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       34.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant GREEN

GROVE, LTD., has the financial resources to make the necessary modifications. According to

the Property Appraiser, the Appraised value of the Property is $912,148.00.

       35.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       36.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       37.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

GREEN GROVE, LTD., is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.



                                                10
    Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 11 of 12




       38.    Plaintiff’s requested relief serves the public interest.

       39.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, GREEN GROVE, LTD.

       40.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, GREEN GROVE, LTD., pursuant to 42 U.S.C. §§ 12188 and 12205.

       41.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, GREEN

GROVE, LTD., to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, GREEN GROVE, LTD., in violation of the ADA

              and ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant, GREEN

              GROVE, LTD., from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, GREEN GROVE, LTD., to (i)

              remove the physical barriers to access and (ii) alter the Property to make it readily

              accessible to and useable by individuals with disabilities to the extent required by

              the ADA;

       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and




                                                11
Case 4:20-cv-02339 Document 1 Filed on 07/02/20 in TXSD Page 12 of 12




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: July 2, 2020.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        12
